


Exhibit 10.25

 

LEASE AGREEMENT

 

BETWEEN

CORNERS REALTY CORPORATION, INC.

(Landlord)

 

AND

 

CROSS COUNTRY CONSULTING, INC.

 

(Tenant)

 

 

Dated: March 21, 2002

 

1

--------------------------------------------------------------------------------


 

This Lease Agreement (“Lease”) is made this 21st day of March, 2002 by and
between CORNERS REALTY CORPORATION, INC., a Delaware corporation (“Landlord”),
and CROSS COUNTRY CONSULTING, a Delaware corporation having an address at 6525
The Corners Parkway, Suite 500, Norcross, Georgia 30092 (“Tenant”).

 

WITNESSETH :

 

The parties hereto, for themselves, their legal representatives, successors and
assigns, agree as follows:

 

1              BASIC LEASE INFORMATION.  The terms used in this Lease shall have
the meanings set forth in this Paragraph 1.

 

(a)           Building.  The office building located at 6525 The Corners
Parkway, Norcross, GA 30092 and commonly known as “The Corners Office Park.”

 

(b)           Land.  Those certain parcels of land more particularly described
on Exhibit A attached hereto and made a part hereof. The Land is part of the
Park.

 

(c)           Park.  The Land and all improvements thereon, including, without
limitation, the Building and the Common Areas.

 

(d)           Premises.  Suite 500 substantially as shown on Floor Plan attached
hereto as Exhibit B and made a part hereof, which the parties agree contains
5,315 rentable square feet as of the date of this Lease.

 

(e)           Common Areas.  Those certain areas and facilities of the Building
and the Park which are from time to time provided by Landlord, in its
discretion, for the use of tenants and their employees, clients, customers,
guests, licensees and invitees or for use by the public.

 

(f)            Permitted Uses.  Executive and administrative offices reasonable
and customary for Tenant’s business as an employment agency and related uses
thereto.

 

(g)           Commencement Date.              May 1, 2002.

 

(h)           Expiration Date.                       December 31, 2006.

 

(i)            Term. Approximately Four (4) Years and Eight (8) Months (Total:
56 Months), beginning on the Commencement Date and ending at 11:59 p.m. on the
Expiration Date, unless this Lease is sooner terminated as provided herein.

 

(j)            Security Deposit.                      N/A.

 

(k)           Rent. The Base Rent, the Additional Rent, as defined in Paragraph
3, and all other sums due from Tenant to Landlord hereunder.

 

2

--------------------------------------------------------------------------------


 

1)             Base Rent:

 

Lease Period

 

Per Rentable Square
Foot

 

Annually

 

Monthly

 

5/1/02 – 4/30/03

 

$

19.00

 

$

75,999.96

 

$

6,333.33

 

5/1/03 – 4/30/04

 

$

19.95

 

$

106,034.28

 

$

8,836.19

 

5/1/04 – 4/30/05

 

$

20.95

 

$

111,349.20

 

$

9,279.10

 

5/1/05 – 4/30/06

 

$

22.00

 

$

116,930.04

 

$

9,744.17

 

5/1/06 – 12/31/06

 

$

23.10

 

$

81,851.04

* 

$

10,231.38

 

 

--------------------------------------------------------------------------------

*              for eight months

 

(m)          Base Rent Adjustment Amount. Five (5%) percent. (Included in
computation in Subparagraph 1(1)).

 

(n)           Tenant’s Broker(s).       Merrill & Associates

 

(o)           Landlord’s Broker/Manager.      Trammell Crow Company.

 

(p)           Tenant Improvement Allowance.  Up to $59,794 (or $11.25 per
rentable square foot).

 

2.             TERM AND POSSESSION.

 

(a)           Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises for the Term.  During the Term, Tenant shall have the
right to use the Common Areas in common with others and in accordance with the
Lease and the Rules and Regulations.

 

(b)           Notwithstanding anything contained herein to the contrary, Tenant
shall not be required to remit the Base Rent on 1,315 rentable square feet of
the Premises for the first 12 months of the lease term (as reflected in the Base
Rent schedule, Paragraph 1(1) above).

 

(c)           In the event this Lease pertains to Premises in which building
interior finish is to be constructed by Landlord (the “Leasehold Improvements”),
the Commencement Date shall be the date set forth in Subparagraph 1(g). If a
Leasehold Improvement Allowance is set forth in Paragraph 1 above, then Tenant
shall be responsible for all hard and soft costs incurred in connection with the
design and construction of the Leasehold Improvements which are in excess of the
Tenant Improvement Allowance. If Tenant is given a Tenant Improvement Allowance,
it must be used by Tenant within the first six (6) months of the Term. The
“Substantial Completion Date,” if relevant, shall be the date upon which the
Leasehold Improvements have been substantially completed, except for punch list
items, in accordance with the plans and specifications (“Plans and
Specifications”) attached hereto as Exhibit C and made a part hereof and the
Work Agreement (“Work Agreement”) attached hereto as Exhibit D and made a part
hereof, provided however, that if Landlord shall be delayed in such substantial
completion as a result of  (i) Tenant’s failure to agree to plans,
specifications, and cost estimates

 

3

--------------------------------------------------------------------------------


 

within five (5) Business Days; (ii) Tenant’s request for materials, finishes or
installations other than Landlord’s standard; (iii) Tenant’s changes in plans
and specifications; (iv) the performance or completion by a party employed by
Tenant; or (v) the failure by Tenant to make payment for the cost of the
Leasehold Improvements in excess of the Tenant Improvement Allowance as set
(forth above, the Commencement Date and the payment of Rent hereunder shall be
accelerated by the number of days of such delay, and provided further that if
Landlord cannot substantially complete the Premises as a result of any of events
(i) through (v) above, Landlord may at its election complete so much of the
Leasehold Improvements as may be practical under the circumstances and, by
written notice to Tenant, establish the Commencement Date as of the date of such
partial completion, subject to any applicable accelerations due to delays
resulting from events (i) through (v) above. Tenant shall provide Landlord with
a punch list within ten (10) days of the Substantial Completion Date, and
Landlord shall proceed to complete these items promptly. The taking of
possession by Tenant shall be deemed conclusively to establish that the
Leasehold Improvements have been completed in accordance with the plans and
specifications (except for punch list items) and that the Premises are in good
and satisfactory condition.

 

(d)           If this Lease is executed before the Premises become vacant or
otherwise available and ready for occupancy, and Landlord cannot acquire
possession of the Premises prior to the Commencement Date, Landlord shall not be
deemed to be in default hereunder, and Tenant agrees to accept possession of the
Premises at such time as Landlord is able to tender the same, which date shall
be deemed the Commencement Date; and Landlord hereby waives payment of Rent
covering any period prior to the tendering of possession to Tenant hereunder

 

(e)           Landlord may submit to Tenant a written agreement, substantially
in the form annexed as Exhibit E, confirming the date fixed by Landlord, in
accordance with the provisions of this Lease, as the Commencement Date and the
Expiration Date, and Tenant shall execute such agreement and return it to
Landlord within fifteen (15) calendar days thereafter. Any failure of the
parties to execute such written agreement shall not affect the validity of the
Commencement Date or the Expiration Date as fixed and determined by Landlord. In
the event of any dispute as to the substantial completion of work required to be
performed by Landlord, the certificate of Landlord’s architect or general
contractor shall be conclusive. Notwithstanding anything above to the contrary,
Tenant shall have access to the Premises within ten (10) days of the
Commencement Date for the purpose of installing fixtures and furniture but not
for the purpose of conducting business without the payment of Rent.

 

3.             BASE RENT; ADDITIONAL RENT.

 

(a)           Tenant shall pay in advance to Corners Realty Corporation, Inc.,
P. 0. Box 531258, Atlanta, Georgia 30353-1258, Accounts Receivable, or at such
other place as Landlord shall designate in writing, promptly, without notice,
demand, offset or deduction, in lawful money of the United States of America on
the first day of each calendar month during the Term: (i) the Base Rent as set
forth in Paragraph 1(1) in equal installments in advance of the first day of
each calendar month of the Term; and (ii) the additional rent (“Additional
Rent”) consisting of all other sums of money as shall become due from and be
payable by Tenant under this Lease including, but not limited to, those
described in Subparagraph 3(b) below (for default in the payment of which
Landlord shall have the same remedies as for a default in the payment of Base

 

4

--------------------------------------------------------------------------------


 

Rent). If the Term commences on a day other than the first day of a month, or
terminates on a day other than the last day of a month, the Base Rent for the
first and last partial month shall be prorated based upon the actual number of
days leased in such month.

 

(b)           “Lease Year,” as used herein, means a period of twelve (12)
consecutive calendar months, or a portion thereof falling within the Term, with
the first Lease Year commencing with the first day of the calendar month
beginning on or after the Commencement Date of the Term and each subsequent
Lease Year commencing on each anniversary during the Term of the Commencement
Date of the first Lease Year. The period, if any, from the Commencement Date of
the Term to the beginning of the first Lease Year shall be treated as if it were
part of the first Lease Year under this Lease for all purposes.

 

(c)           Simultaneously with the execution of this Lease, Tenant has paid
to Landlord, and Landlord hereby acknowledges the receipt of the first
installment of the Base Rent (“Initial Installment”). Such sum shall be applied
by Landlord to the first installments) of Base Rent as they become due
hereunder. In the event Tenant fails to take possession of the Premises in
accordance with all of the terms hereof, the Initial Installment shall be
retained by Landlord for application in reduction, but not in satisfaction, of
damages suffered by Landlord as a result of such breach by Tenant.

 

(d)           In the event Tenant shall fail to pay by the first day of the
month when due any rent or any other charges, fees, costs or expenses which
Tenant is obligated or liable to pay to, refund to or reimburse Landlord, Tenant
shall be obligated to pay interest at the rate of one and one-half percent
(1-1/2%) per month (or any portion of a month) during which such Rent or other
obligation remains outstanding together with a late charge, which shall
constitute liquidated damages, equal to five (5%) percent of the then
outstanding Rent or other obligation. Such interest and late charges shall be
deemed Additional Rent and shall become immediately due and payable along with
the Base Rent and Additional Rent.

 

(e)           The obligations contained in this Paragraph 3 shall survive the
Expiration Date or earlier termination of this Lease.

 

4.             USE.

 

(a)           Tenant shall occupy, operate and use the Premises only for the
Permitted Uses during Business Hours (as hereinafter defined) of the Building.
Tenant shall comply with all governmental laws, ordinances and regulations
(including, but not limited to, the Americans with Disabilities Act of 1990),
now or hereinafter enacted (“Laws”) applicable to the Premises, Tenant’s
occupancy, use or manner of use of the Premises and shall promptly comply with
all governmental orders and directives at Tenant’s sole expense. Tenant shall
not permit any objectionable or unpleasant odors, smoke, dust, gas, noise or
vibrations to emanate from the Premises or take any other action which would
constitute a nuisance or would disturb or endanger any other tenants of the
Building or unreasonably interfere with their use of their respective premises
or the Common Areas. Tenant shall not receive, store or otherwise handle any
product, material or merchandise which is explosive or highly flammable.

 

5

--------------------------------------------------------------------------------


 

(b)           Tenant shall not use, handle, store, discharge or fabricate any
Hazardous Substances (as hereinafter defined) in the Premises. The term
“Hazardous Substances,” as used in this Lease shall mean pollutants,
contaminants, toxic or hazardous wastes or pollutants or contaminants, or any
other substances, the removal of which is required or the use of which is
restricted, prohibited or penalized by any “Environmental Law,” which term shall
mean any federal, state or local law, ordinance, statute, rule, regulation or
directive promulgated by any governmental authority relating to pollution or
protection of the environment. Tenant hereby agrees that: (i) no activity will
be conducted on the Premises that will produce any Hazardous Substance; (ii) the
Premises will not be used in any manner for the storage of any Hazardous
Substances except for the temporary storage of such materials as are customarily
used in general business offices in office buildings of this type (the
“Permitted Materials”) provided such Permitted Materials are properly stored in
a manner and location meeting all Environmental Laws and approved in advance in
writing by Landlord; (iii) Tenant will not permit any Hazardous Substances to be
brought onto the Premises, except for the Permitted Materials, and if so brought
or found located thereon, the same shall be immediately removed, with proper
disposal, and all required cleanup procedures shall be diligently undertaken
pursuant to all Environmental Laws. Furthermore, Tenant shall not use any part
of the Premises or the Park without the written consent of Landlord and lender,
for any dry cleaning activities involving chlorinated solvents or use
chlorinated solvents in the operation of its business, except for products
typically used in offices or restaurants, in which case, all of the removal,
disposal and indemnification provisions of this Lease shall apply. If, at any
time during or after the Term, the Premises are found to be so contaminated or
subject to said conditions as a result of a condition caused by Tenant only.
Tenant agrees to indemnify and hold Landlord, its trustees, partners,
affiliates, shareholders, officers, directors, employees, agents, contractors
and the Manager (“Indemnitees”) harmless from all claims, demands, actions,
liabilities, costs, expenses, damages and obligations of any nature arising from
or as a result of the presence or the use of Hazardous Substances in the
Premises by Tenant.

 

(c)           Tenant will not permit the Premises to be used for any purpose or
in any manner (including without limitation any method of storage) which would
render the insurance thereon void or the insurance risk more hazardous or cause
the Insurance Commissioner or other insurance authority to disallow any
sprinkler credits. If any increase in the fire and extended coverage insurance
premiums paid by Landlord or other tenants for the Building is caused by
Tenant’s use and occupancy of the Premises, or if Tenant vacates the Premises
and causes an increase in such premiums, then Tenant shall pay the amount of
such increase to Landlord as Additional Rent.

 

(d)           If Tenant shall receive notice of any violation of, or defaults
under, any Laws or Environmental Laws, liens or other encumbrances applicable to
the Premises, Tenant shall give prompt notice thereof to Landlord.

 

(e)           Tenant agrees that the floor load resulting from Tenant’s
furniture, inventory and equipment pertaining to Tenant’s use of the Premises
shall not exceed allowable design floor loading for the Building. Tenant shall
hold harmless Landlord from any loss, liability and expenses, both real and
alleged, arising out of or caused by Tenant’s negligence or failure to comply
with this Subparagraph (e).

 

6

--------------------------------------------------------------------------------


 

(f)            The Premises shall not be used for any purpose that would, in
Landlord’s reasonable judgment, create unreasonable or excessive elevator or
floor loads, violate the certificate of occupancy of the Building, impair or
interfere with any of the Building operations or the proper and economic
heating, air-conditioning, cleaning or any other services of the Building or
impair the appearance of the Building.

 

(g)           The provisions of Paragraph 4 shall survive the termination or
earlier expiration of this Lease.

 

5.             LANDLORD’S SERVICES.

 

(a)           Landlord shall furnish seasonal air conditioning and heating from
7:00 A.M. to 6:00 P.M. on Mondays through Fridays and from 9:00 A.M. until 1:00
P.M. on Saturdays (“Business Hours”) except holidays observed by the City of
Atlanta, State of Georgia, the federal government or labor unions servicing the
Building (“Business Days”). As of the date of this Lease, New Year’s Day, Martin
Luther King Day, Memorial Day, Independence Day, Labor Day, Thanksgiving, the
Friday after Thanksgiving and Christmas Day are holidays observed by the
Building (“Holidays”). The Holidays are subject to change from time to time by
Landlord. Should Tenant desire either heating or air conditioning at other
times. Landlord agrees to provide same upon reasonable advance written request
by Tenant, but at Tenant’s expense and at such hourly rates as may be determined
from time to time by Landlord, which charge Tenant shall pay promptly upon
demand by Landlord. Tenant agrees to keep and cause to be kept closed all window
coverings, if any, when necessary because of the sun’s position, and Tenant also
agrees at all times to cooperate fully with Landlord and to abide by all the
reasonable regulations and requirements which Landlord may prescribe for the
proper functioning and protection of the heating, ventilating, and air
conditioning system and to comply with all laws, ordinances and regulations
respecting the conservation of energy. Landlord will not be responsible for
failure of the HVAC System to provide sufficient cooling if such failure results
from occupancy of the Premises by more than one (1) person per one hundred fifty
(150) square feet of usable area or if Tenant shall use in excess of five (5)
watts of electricity per usable square foot for lighting and power. If the
occupancy rate is greater than as described in the previous sentence or if
Tenant’s partitions are arranged in a way which interferes with the normal
operation of the HVAC System, Landlord may elect to make changes to the HVAC
System or the ducts, and the cost shall be reimbursed by Tenant to Landlord as
Additional Rent within ten (10) days after demand. Tenant shall not construct
partitions or other obstructions that may interfere with Landlord’s free access
to mechanical installations in the Premises or interfere with the moving of
Landlord’s equipment to and from such installations. Neither Tenant nor its
agents, employees or contractors shall at any time enter such enclosures or
tamper with, adjust, touch or otherwise affect the mechanical installations. If
Tenant installs equipment which in Landlord’s opinion produces enough heat to
cause comfort problems in the Building or any part thereof, or if Tenant desires
a supplemental air conditioning system and Landlord has approved same, then
Landlord may, at its option, either cause to be designed or permit Tenant to
design a supplemental air conditioning system, subject to Landlord’s approval,
and Landlord shall install such system substantially in accordance with such
design. If Tenant has requested such supplemental system, Tenant shall be
responsible for determining that the design of such system is adequate for its
needs. Tenant

 

7

--------------------------------------------------------------------------------


 

agrees to pay Landlord for such equipment, design, review by Landlord’s
architect and engineer, installation, metering and consumption of electricity
for supplemental air conditioning. Any such system shall be maintained, at
Tenant’s sole cost and expense, by a contractor reasonably approved by Landlord.
Landlord shall be named as an additional beneficiary under any warranty on the
supplemental air conditioning system.

 

(b)           Landlord shall cause the Premises (excluding any secured areas
designated by Tenant or other areas used for the storage, preparation, service
or consumption of food or beverage) to be cleaned five (5) days per week,
excluding Holidays, provided that Tenant shall keep the Premises in order.
Notwithstanding the above, Landlord shall provide general janitorial service to
Tenant’s pantry, but such service shall not include cleaning kitchen equipment
or dishes. Tenant shall not provide any janitorial services for independent
contractors without Landlord’s prior written consent, which consent shall not be
unreasonably withheld and then subject only to supervision by Landlord and by a
janitorial contractor or employees at all times satisfactory to Landlord. Any
such services provided by Tenant shall be at Tenant’s sole risk, cost and
responsibility. Tenant shall pay the cost of removing any of Tenant’s refuse and
rubbish from the Premises and the Building to the extent that the same, in any
one day, exceeds the average daily amount of refuse and rubbish accumulated in
the use of such Premises as offices, as described in Landlord’s cleaning
contract or recommended by Landlord’s cleaning contractor. Bills rendered by
Landlord shall be paid as Additional Rent within ten (10) days after demand.
Tenant shall cause all portions of the Premises used for the storage,
preparation, service or consumption of food or beverages to be cleaned daily in
a manner reasonably satisfactory to Landlord and to be treated whenever there is
evidence of any infestation. Landlord shall have no obligation to clean, repair,
replace or maintain any “private” plumbing fixtures or facilities.

 

(c)           Landlord shall furnish electric current for Building standard
tenant lighting and for standard office business machinery only from electric
circuits designated by Landlord for Tenant’s use. Such circuits shall be fed
into one or more of the existing electrical panel (s) in the electrical closets
located on the same Building floor as the Premises. Tenant’s usage of the panels
on any given floor shall not exceed Tenant’s pro rata share (based on rentable
square footage) of the panels’ capacity. Tenant agrees that at no time will the
connected electrical load in the Premises exceed in the aggregate five (5) watts
per usable square foot of the Premises. Tenant will not use any electrical
equipment which, in Landlord’s reasonable opinion, will overload the wiring
installations or interfere with the reasonable use thereof by other users in the
Building. Tenant will not, without Landlord’s prior written consent in each
instance, connect any items such as non-Building standard tenant lighting,
vending equipment, or auxiliary air conditioners to the Building’s electrical
system or make any alteration or addition to the system.

 

(d)           Landlord shall maintain the Common Areas including, but not
limited to the corridors, the windows in the Building, the mechanical, plumbing
and electrical equipment serving the Building and the structure itself, in good
order and condition, except for damage occasioned by the act of Tenant, its
agents, servants, employees, guests or invitees, which damage shall be repaired
by Landlord at Tenant’s expense.

 

8

--------------------------------------------------------------------------------


 

(e)           Landlord shall furnish hot and cold water for ordinary drinking,
cleaning and lavatory purposes. If Tenant requires, uses or consumes water for
other purposes. Tenant agrees to install and pay for the cost and maintenance of
a meter or other means to measure Tenant’s water consumption. Tenant shall
reimburse Landlord for the cost of all water excess consumed (including costs of
generating hot water) as Additional Rent, within ten (10) days after demand.

 

(f)            Except for the gross negligence or willful misconduct of
Landlord, its agents, employees, contractors. Landlord shall not be in default
hereunder or be liable for any damages directly or indirectly resulting from,
nor shall the Rent herein reserved be abated by reason of: (i) the installation,
use or interruption of use of any equipment in connection with the furnishing of
any of the foregoing utilities and services; (ii) failure to furnish or delay in
furnishing any such utilities or services when such failure or delay is caused
by Acts of God or the elements, labor disturbances of any character, any other
accidents or other conditions beyond the reasonable control of Landlord, or by
the making of repairs or improvements to the Premises or to the Building; or
(iii) the limitation, curtailment, rationing or restriction on use of water or
electricity, gas or any other form of energy or any other service or utility
whatsoever serving the Premises or the Building. No diminution or abatement of
Rent or other compensation will be claimed by Tenant as a result therefrom, and
no obligations of Tenant shall be affected or reduced by reason of such
interruption, curtailment or suspension, and the same shall not constitute an
actual or constructive eviction.

 

(g)           Landlord shall provide elevator service to the Premises during
Business Days, and subject to Subparagraph (f) above, on call at all other
times.

 

(h)           Any sums payable under this Paragraph 5 shall be considered
Additional Rent and may be added to any installment of Rent thereafter becoming
due and shall accrue late charges as Rent as set forth in Paragraph 16 of this
Lease, and Landlord shall have the same remedies for a default in payment of
such sums as for a default in the payment of Rent.

 

(i)            Subject to the provisions of this Lease, Tenant shall have access
to the Premises 24 hours per day, 7 days per week, 365 days per year.
Notwithstanding anything to the contrary, it is not the intention of Landlord or
Tenant for Tenant to occupy the Premises for a 24-hours per day business
operation.

 

6.             REPAIRS.

 

(a)           Tenant shall, at its own cost and expense, keep in good repair all
portions of the Premises, including but not limited to glass and plate glass
doors, any special store front, interior walls and finish work, floors and floor
coverings, and supplemental or special heating and air conditioning systems, and
shall take good care of the Premises and its fixtures and permit no waste,
except for normal wear and tear. Except as otherwise provided in this Paragraph
6, Tenant shall not be obligated to repair any Building Systems (as defined in
Subparagraph 7(a)). Notwithstanding any provision to the contrary, all damage or
injury to the Building, or to its fixtures and appurtenances (including Building
Systems), resulting from any act or omission of, or Alterations made by Tenant
or persons within Tenant’s control shall be repaired by Tenant at

 

9

--------------------------------------------------------------------------------


 

Tenant’s sole cost and expense to the reasonable satisfaction of Landlord if the
required repairs are nonstructural in nature and do not affect any Building
Systems or by Landlord at Tenant’s sole cost and expense if the required repairs
are structural in nature or affect any Building Systems.  If Tenant shall fail,
after ten (10) days notice (or such shorter period as may be required because of
an emergency) to proceed with due diligence to make required repairs, the same
may be made by Landlord, and the expenses incurred with interest at the
Applicable Rate (as defined below), shall be paid as Additional Rent within ten 
(10) days after demand. Except as otherwise provided in this Subparagraph 6(a),
Landlord shall not be required to make any repairs or improvements to the
Premises, other than structural, mechanical or electrical repairs necessary for
safety and tenantability, and such repairs shall be made during Business Hours
unless there is an emergency. “Applicable Rate” shall mean the lesser of (i)
three percentage points over the then current “Base Rate” announced by Citibank,
N.A. or its successor (or such other term used by Citibank, N.A. for the rate
presently referred to as its “Base Rate”) and (ii) the maximum rate permitted by
law.

 

(b)           Landlord shall operate, maintain and make all necessary repairs to
the Building Systems and the public portions of the Building in conformance with
standards applicable to non-institutional, office buildings in Atlanta, except
for those repairs for which Tenant is responsible pursuant to this Lease.
Landlord shall use reasonable efforts to minimize interference with Tenant’s use
and occupancy of the Premises in making any repairs, alterations, additions or
improvements; provided, however, that Landlord shall perform such work during
Business Hours. Except as expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord for inconvenience, annoyance or injury to business arising from
Landlord, Tenant or others making, or failing to make, any repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises,
or its fixtures, appurtenances or equipment.

 

7.             ALTERATIONS AND IMPROVEMENTS.

 

(a)         Tenant shall not make or permit to be made any Alterations without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed, provided that: (i) the outside appearance of the Building
shall not be affected; (ii) the strength of the Building shall not be affected;
(iii) the structural parts of the Building shall not be adversely affected; (iv)
no part of the Building outside of the Premises shall be affected; and (v) the
proper functioning of the heating system, electrical system, plumbing, roof,
floor, wall penetration and other Building system (“Building Systems”) shall not
be adversely affected and the use of such systems by Tenant shall not be
increased beyond Tenant’s allocable portion of the reserve capacity thereof, if
any. If consent to any Alterations is not given, Landlord shall notify Tenant in
sufficient detail to enable Tenant to amend its plans and specifications
regarding such Alterations to comply with Landlord’s objections. In the event
Landlord consents to the making of any Alterations by Tenant, the same shall be
made at Tenant’s sole cost and expense, in accordance with all applicable laws,
ordinances and regulations, and all requirements of Landlord’s and Tenant’s
insurance policies and only in accordance with plans and specifications approved
by Landlord (except that any such requested Alterations to the Building or
Building Systems shall be done by Landlord, and Tenant shall reimburse Landlord
for the entire cost thereof).  Any contractor or person selected by Tenant to
make the same and all subcontractors must first be

 

10

--------------------------------------------------------------------------------


 

approved in writing by Landlord, approval not to be unreasonably withheld, or,
the Alterations shall be made by Landlord for Tenant’s account and Tenant shall
fully reimburse Landlord for the entire cost thereof within twenty (20) days
after written notification of Tenant by Landlord providing Tenant with an
invoice or other request (or statement). Promptly after completion of any
Alterations to the Premises made by Tenant, Tenant shall supply Landlord with a
set of scaled and dimensioned, reproducible mylars of “as-built” plans for such
Alterations certified by Tenant’s architect or space planner. Notwithstanding
the foregoing, with respect to any Alterations affecting any Building Systems,
Tenant shall employ Landlord’s designated contractor, and such Alterations shall
be designed by the Landlord’s engineer at Tenant’s expense. “Alterations” shall
not include Tenant’s free-standing furniture or modular furniture.
Notwithstanding the foregoing, or anything to the contrary herein, Landlord’s
consent shall not be required for decorating or redecorating such as painting
and wallpapering.

 

(b)           All Alterations erected by Tenant shall be the property of Tenant
during the Term and the property of Landlord as of the Expiration Date or
earlier termination of this Lease.  Landlord reserves the right to require
Tenant to remove Tenant’s Alterations erected and restore the Premises to their
condition as of the Commencement Date, reasonable wear and tear excepted, on or
before the Expiration Date or any sooner date of termination of this Lease;
provided, however, that if Landlord so elects prior to termination or expiration
of this Lease, such Alterations shall become the property of Landlord as of the
Expiration Date or any sooner date of termination of this Lease and shall be
delivered to the Landlord with the premises. The provision of this Paragraph 7
shall survive the Expiration Date or earlier termination of this Lease.

 

(c)           Tenant shall pay Manager a supervisory fee equal to four (4%)
percent of the cost of Alterations over $10,000.00, but less than  $100,000.00
and three (3%) percent of Alterations over $100,000.00, which feel shall be paid
within ten (10) days after demand by Landlord.

 

8.             RULES AND REGULATIONS.  Tenant, its employees and agents shall
comply with the Rules and Regulations attached to this Lease as Exhibit F and
made a part hereof, and any amendments or additions as may be made from time to
time by Landlord.  Landlord shall not discriminate against Tenant in enforcing
the Rules and Regulations. Landlord shall not be responsible for the
nonperformance by any other tenant or occupant of the Building of any of the
Rules and Regulations. In case of any conflict or inconsistency between the
provisions of this Lease and of any of the Rules and Regulations as originally
or as hereinafter adopted, the provisions of this Lease shall control.

 

9.             ACCESS BY LANDLORD.

 

(a)           Upon prior notice (which may be verbal), Landlord or its agents
may enter the Premises during Business Hours at reasonable hours to exhibit same
to prospective purchasers or tenants (only during the last twelve (12) months of
the Term) or mortgagees, to inspect the Premises to see that Tenant is complying
with all of its obligations hereunder, to supply janitorial and other services,
and to make repairs improvements, alterations or additions which Landlord shall
deem necessary for the safety, preservation, maintenance or improvement of the
Building or to make repairs, maintenance or modifications to any adjoining
space.

 

11

--------------------------------------------------------------------------------


 

Landlord shall be allowed to take all reasonable material into and upon the
Premises that may be required to make such repairs, maintenance, improvements,
alterations or additions for the benefit of Tenant without in any way being
deemed or held guilty of an eviction of Tenant, and the Base Rent and other
charges hereunder shall not abate while such repairs, improvements, maintenance,
alterations or additions are being made. All such repairs, maintenance,
improvements, alterations and additions shall be done during regular business
hours, or, if any such work is at the request of Tenant to be done during any
other hours, Tenant shall pay for all overtime costs. Notwithstanding anything
to the contrary, Landlord shall have the right to enter the Premises at any time
and without in the event of emergency without the same constituting an eviction,
nuisance or disturbance.

 

(b)           Landlord shall at all times retain a key with which to unlock all
the doors in the Premises, excluding Tenant’s vaults, safes or special security
areas (designated in advance by Tenant in writing and made known to Landlord),
and Landlord shall have the right to use any and all means which Landlord may
deem reasonably necessary or proper to open said doors in an emergency, in order
to obtain entry to any portion of the Premises, and any entry to the Premises,
or portions thereof obtained by Landlord by any of said means, or otherwise,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into the Premises, or an eviction, actual or constructive of
Tenant from the Premises or any portions thereof. Landlord shall also have the
right at any time, without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor, to erect, use
and maintain scaffolding, conduits and other necessary structures in the
Premises. Landlord shall use commercially reasonable efforts not to interfere
with Tenant’s business operations while Landlord is in the Premises.

 

10.           ASSIGNMENT AND SUBLETTING

 

(a)           Except as specifically provided herein. Tenant shall not
voluntarily or involuntarily, whether by operation of law or otherwise, assign,
transfer, mortgage, hypothecate or otherwise encumber this Lease or any interest
herein and shall not sublet or permit the use by others of the Premises or any
portion thereof without obtaining Landlord’s prior written consent, which
consent Landlord shall not unreasonably withhold or delay based on the factors
set forth in Subparagraph 10(e) below. Landlord’s consent to one assignment,
sublease, transfer or hypothecation shall not be deemed as a consent to any
other or further assignment, sublease, transfer or hypothecation. Any
assignment, sublease, transfer or hypothecation without Landlord’s prior written
consent shall be void and shall, at Landlord’s option, constitute a default
under this Lease. No acceptance by Landlord of any rent or any other sum of
money from any assignee, sublessee or other category of transferee shall release
Tenant from any of its obligations hereunder or be deemed to constitute
Landlord’s consent to any assignment, sublease, transfer or hypothecation.  All
cash or other proceeds that exceed the Rent in the case of a subletting or all
cash or other proceeds of any other transfer of Tenant’s interest in this Lease
shall be paid to Landlord. Tenant shall not advertise or authorize a broker to
advertise for a subtenant or assignee without providing prior written notice to
Landlord.

 

(b)           Should Tenant desire to assign this Lease or sublet the Premises
or any part thereof. Tenant shall give Landlord prior written notice (“Sublease
or Assignment Statement”), which notice shall specify (i) the name and business
of the proposed assignee or

 

12

--------------------------------------------------------------------------------


 

sublessee, (ii) the amount and location of the space affected, (iii) the
proposed effective date and duration of the subletting or assignment (which
shall not be less than thirty (30) or more than ninety (90) days after the date
of Tenant’s Sublease or Assignment Statement), and (iv) the proposed rent or
other consideration to be paid to Tenant by such sublessee or assignee. Landlord
shall then have a period of fifteen (15) Business Days following receipt of such
notice within which to notify Tenant in writing that Landlord elects either (1)
to terminate this Lease as to the space so affected as of the date so specified
by Tenant, in which event Tenant will on that date be relieved of all further
obligations to pay Rent hereunder as to such space, or (2) to permit Tenant to
assign or sublet such space, or (3) to withhold consent to Tenant’s assigning or
subleasing such space and to continue this Lease in full force and effect as to
the entire Premises, with an explanation of why consent is withheld. If Landlord
should fail to notify Tenant in writing of such election within said fifteen
(15) Business Day period, Landlord shall be deemed to have withheld its consent.
Any person to whom this Lease is assigned with Landlord’s consent shall be
deemed without more to have assumed all of the obligations arising under this
Lease from and after the date of such assignment and shall execute and deliver
to Landlord, upon demand, an instrument confirming such assumption. If Tenant
shall not enter into a sublease or assignment pursuant to the notice set forth
in this Subparagraph 10 (b) within one hundred eighty (180) days after the
delivery of the said notice, then the provisions of this Subparagraph 10(b)
shall again be applicable.

 

(c)           Tenant agrees to reimburse Landlord for Landlord’s actual
attorneys’ fees and costs incurred in connection with the processing and
documentation of any request made pursuant to this Paragraph 10. Tenant shall
deliver to Landlord, within five (5) days after execution by Tenant, an original
counterpart of any executed sublease or instrument of assignment, together with
Tenant’s and the subtenant’s (or assignee’s) affidavit that such sublease or
assignment instrument is the true and complete statement of the subletting or
assignment and reflects all sums and other consideration passing between the
parties. Tenant shall pay, indemnify and hold Landlord harmless from and
against, any and all cost or expense (including reasonable attorneys’ fees and
disbursements) and liability in connection with any compensation, commissions or
charges claimed by any broker or agent with respect to any assignment or
subletting.

 

(d)           No assignment, subletting or other transfer, whether or not
consented to by Landlord, shall relieve Tenant of its liability under this
Lease. Upon the occurrence of a default under this Lease, if the Premises or any
part thereof are then assigned or sublet. Landlord, in addition to any other
remedies herein provided or provided by law, may at its option collect directly
from such assignee or subtenant all Rent becoming due to Tenant under such
assignment or sublease and apply such Rent against any sums due to Landlord from
Tenant hereunder, and such collection shall not be construed to constitute a
novation or release of Tenant from the further performance of Tenant’s
obligations hereunder.

 

(e)           In the granting of Landlord’s consent, Landlord shall take into
consideration any meaningful factors, including, but not limited to: (i) the
financial strength of the proposed subtenant or assignee; (ii) the business
reputation and character of the proposed subtenant or assignee; (iii) the type
of business of the proposed subtenant or assignee; (iv) any increased burden on
services (parking, electricity, etc.) and the Common Areas that would be

 

13

--------------------------------------------------------------------------------


 

imposed by the proposed subtenant or assignee; (v) whether the proposed
subtenant or assignee is an existing tenant or is currently in negotiations with
Landlord for space within the Building; (vi) the amount of square footage in the
Premises to be sublet or assigned; (vii) the number of subtenants or assignees
already in the Premises; (viii) whether the proposed subtenant or assignee shall
place any additional responsibilities on the Landlord in connection with the
Americans With Disabilities Act; (ix) whether the Tenant has an existing default
under its Lease; (x) intentionally deleted; (xi) intentionally deleted; or (xii)
how Tenant plans to market the Premises for sublease or assignment.

 

(f)            For purposes of this Paragraph 10, (i) the transfer of a majority
of the issued and outstanding capital stock of any corporate tenant or
-subtenant, or the transfer of a majority of the total interest in any
partnership tenant or subtenant, or the transfer of control in any general or
limited liability partnership tenant or subtenant, or the transfer of a majority
of the issued and outstanding membership interests in a limited liability
company tenant or subtenant, however accomplished (other than pursuant to
transfers among current owners or the issuance of ownership interests to new
owners made in the ordinary course of business), shall be deemed an assignment
of this Lease or sublease, except that the foregoing shall be inapplicable in
cases of the transfer of the outstanding capital stock of any corporate tenant
through the “over-the-counter market” or through any recognized stock exchange,
(ii) an agreement by any other person or entity, directly or indirectly, to
assume Tenant’s obligations under this Lease shall be deemed an assignment,
(iii) any person or legal representative of Tenant to whom Tenant’s interest
under this Lease passes by operation of law or otherwise shall be bound by the
provisions of this Paragraph 10, and (iv) a modification, amendment or extension
of a sublease shall be deemed a sublease. Tenant agrees to furnish to Landlord
on request at any time such information and assurances as Landlord may
reasonably request that neither Tenant nor any previously permitted subtenant
has violated the provisions of this Paragraph 10. The provisions of Subparagraph
10(a) shall not apply to transactions with a corporation or limited liability
company into or with which Tenant is merged or consolidated or with a Person to
which substantially all of Tenant’s assets are transferred (provided such merger
or transfer of assets is for a good business purpose and not principally for the
purpose of transferring this leasehold estate) and that the assignee has a net
worth at least equal to the net worth of Tenant as of the date of this Lease or,
if Tenant is a general, limited or limited liability partnership, with a
successor partnership, or to transactions with an entity that controls or is
controlled by Tenant or is under common control with Tenant. Tenant shall notify
Landlord before any such transaction is consummated and, in the case of an
assignment, shall send Landlord an original written instrument in which the
assignee assumes all of Tenant’s liabilities under this Lease. The term
“control” as used in this Lease shall mean (i) ownership of more than 50% of the
outstanding capital stock in the case of a corporation, (ii) more than 50% of
the general partnership or membership interest of the partnership in the case of
a general or limited liability partnership, (iii) more than 50% of the general
partnership interests of limited partnership in the case of a limited
partnership, and (iv) more than 50% of the membership interests of a limited
liability company.

 

(g)           If Tenant sublets any portion of the Premises pursuant to
Subparagraph 10(b), Tenant shall pay to Landlord, as Additional Rent (the
“Sublease Additional Rent”), a sum equal to fifty percent (50%) of any rents,
additional charges and other consideration payable under the sublease to Tenant
in excess of the Base Rent and Additional Rent accruing during the

 

14

--------------------------------------------------------------------------------


 

term of the sublease in respect of the subleased space pursuant to this Lease
(including, but not limited to, sums paid for the sale or rental of Tenant’s
property and Alterations less the then net unamortized or undepreciated cost
thereof determined on the basis of Tenant’s federal income tax or federal
information returns). Such Sublease Additional Rent shall be payable as and when
received by Tenant. If Tenant shall assign this Lease pursuant to Subparagraph
10 (b), and Landlord’s consent is required, Tenant shall pay to Landlord, as
Additional Rent, an amount equal to fifty percent of all sums and other
consideration paid to Tenant by the assignee for or by reason of such assignment
(including, but not limited to, sums paid for the sale or rental of Tenant’s
property and Alterations less the then net unamortized or undepreciated cost
thereof determined on the basis of Tenant’s federal income tax or federal
information returns). Such Additional Rent shall be payable as and when received
by Tenant.

 

(h)           Any sublease shall provide that, if the Lease shall expire or
terminate during the term of the sublease for any reason other than condemnation
or destruction by fire or other cause, or if Tenant shall surrender the Lease to
Landlord during the term of the sublease. Landlord, in its sole discretion, upon
written notice given to Tenant and subtenant, may elect to continue the sublease
as a direct lease between Landlord and subtenant. In that event, subtenant shall
attorn to Landlord, and Landlord and subtenant shall enter into a new lease on
the Landlord’s then current form of lease.

 

11.           CONDEMNATION.

 

(a)           If any part of the Premises shall be taken or appropriated by any
public or quasi-public authority under the power of eminent domain such that the
Premises cannot reasonably be use by Tenant for the operation of its business.
Landlord shall have the right, at its option, to terminate this Lease effective
as of the date possession is taken by said authority (unless all of the Premises
are so taken in which case this Lease shall terminate) , and shall be entitled
to any and all income, rent or award and any interest thereon whatsoever which
may be paid or made in connection with such public or quasi-public use or
purpose. Tenant hereby assigns to Landlord its entire interest in any and all
such awards, and shall have no claim against Landlord for the value of any
portion of the unexpired Term. If a part of the Premises shall be so taken or
appropriated, and Landlord does not elect to terminate this Lease, the Base Rent
thereafter to be paid shall be reduced by an amount bearing the same ratio to
the total amount of Base Rent as the rentable square feet of the Premises so
taken bears to the entire Premises.

 

(b)           If any part of the Building other than the Premises shall be so
taken or appropriated. Landlord shall have the sole right, at its option, to
terminate this Lease and shall be entitled to the entire award as above
provided, and in such case Tenant shall likewise have no claim against Landlord
for the value of any unexpired Term of this Lease.

 

(c)           Nothing contained herein shall be deemed to deny to Tenant its
right to claim from the condemning authority compensation or damages for its
trade fixtures and personal property and moving expenses, provided the
condemning authority makes a separate award therefor.

 

15

--------------------------------------------------------------------------------


 

12.           INSURANCE AND INDEMNITY.

 

(a)           At Landlord’s expense. Landlord shall carry and maintain, or cause
to be carried and maintained, at all times during the Term of this Lease, All
Risk Property insurance covering the full replacement value of the Building
subject to deductibles. To the extent the premium paid by Landlord for this
insurance shall be increased because of Tenant’s operations or contents or
improvements in the Premises, Tenant agrees to pay the excess amount of the
premium upon demand by Landlord.  Tenant shall not do or permit to be done any
act or thing in the Premises which would invalidate or conflict with the
Building’s insurance policies.

 

(b)           At Tenant’s expense, Tenant shall carry and maintain, or cause to
be carried and maintained, at all times during the Term of this Lease, All Risk
Property insurance covering the full replacement value of Tenant’s alterations,
improvements, betterments and contents including those made by Landlord to
prepare the Premises for Tenant, with deductibles reasonably satisfactory to
Landlord. Neither Landlord nor its agents shall be liable for any damage to
property of Tenant or of others that has been entrusted to employees of the
Building or for the loss of or damage to any property of Tenant by theft or
otherwise.

 

(c)           At Tenant’s expense. Tenant shall carry and maintain, or cause to
be carried and maintained, at all times during the Term of this Lease,
commercial general liability insurance described herein (“Liability Policy”).
Such Liability Policy shall include Landlord (and any other party reasonably
required by Landlord) as an Additional Insured, and shall be written on an
“occurrence basis” and shall include, without limitation, blanket contractual
liability coverage, broad form property damage, independent contractors coverage
and personal injury coverage protecting Landlord as an Additional Insured,
against liability (except for liability resulting from the gross negligence or
willful misconduct of Landlord, its agents, employees or contractors) occasioned
by any occurrence on or about the Premises including portions of the Building
affected by Tenant’s use. Such primary Liability Policy shall be maintained in
an amount not less than $1,000,000 for a single occurrence limit and $2,000,000
for an aggregate limit. In addition, Tenant shall maintain excess or umbrella
liability insurance providing equally broad coverage in an amount of not less
than $10,000,000.00.

 

(d)           At Tenant’s expense. Tenant shall carry and maintain, or cause to
be carried and maintained, at all times during the Term of this Lease, Workers’
Compensation and Employers’ Liability insurance with respect to all of Tenant’s
employees working at the Premises and such other insurance or such additional
amounts of insurance with respect to the Premises as is generally maintained by
persons having similar exposures or properties similarly situated and as the
Landlord shall from time to time reasonably require.

 

(e)           The insurance required under this Paragraph 12 shall be written by
insurers authorized to conduct business in Georgia who are acceptable to
Landlord and have an A.M. Best Company rating of at least “A- “/VIII.

 

(f)            Not later than ten (10) Business Days prior to the Commencement
Date of the Lease, Tenant shall deliver to Landlord the policies of insurance or
an insurance certificate for the policies specified above in the form attached
hereto as Exhibit G (for liability) and an

 

16

--------------------------------------------------------------------------------


 

ACORD 27 (for property) and made a part hereof and shall thereafter furnish to
Landlord, at least thirty (30) days prior to the expiration of any such policies
and any renewal thereof, a new policy or certificate in lieu thereof.  Each of
the policies or Certificate shall contain a provision whereby the insurer agrees
not to cancel, fail to renew, diminish or materially modify said insurance
policy(ies) without having given Landlord, the Manager and any lessors and
mortgagees specified by Landlord at least thirty (30) days prior written notice
thereof. Tenant shall promptly send to Landlord a copy of all notices sent to
Tenant by Tenant’s insurer.

 

(g)           Tenant shall pay all premiums and charges for all of said Tenant’s
policies required to be maintained hereunder, and, if Tenant shall fail to make
any payment when due or carry any such policy. Landlord may, but shall not be
obligated to, make such payment or carry such policy, and the amount paid by
Landlord, with interest thereon (at the Applicable Rate), shall be repaid to
Landlord by Tenant on demand, and all such amounts so repayable, together with
such interest, shall be deemed to constitute Additional Rent hereunder. Payment
by Landlord of any such premium, or the carrying by Landlord of any such policy,
shall not be deemed to waive or release the default of Tenant with respect
thereto.

 

(h)           Tenant may effect the coverage required under this Paragraph 12
under blanket insurance policies covering other properties of Tenant, provided
that (1) any such blanket insurance policy shall specify therein, or the insurer
under such policy shall certify to Landlord, any material sublimits in such
blanket policy applicable to the Premises, which sublimits shall not be less
than the amounts required pursuant to this Paragraph 12; and (2) any such
blanket insurance policy shall comply in all respects with the other provisions
of this Paragraph 12.

 

(i)            Subject to Subparagraph 12(j) below. Landlord and Tenant hereby
waive any and all rights of recovery, claim, action, or cause of action, against
the other, their affiliates, agents, officers or employees, for any loss or
damage that may occur to the Premises, or any improvements thereto, or the Park
of which the Premises are a part, or any reason of fire, the elements, or any
other cause which is insured against under the terms of an All Risk Property
insurance policy referred to in this Paragraph 12 or that is otherwise insured
against under an insurance policy maintained by the party suffering such loss or
damage, regardless of cause or origin, except for the gross negligence or
willful misconduct of the other party hereto and/or its agents, officers, or
employees, and each party covenants that no insurer shall hold any right of
subrogation against such other party.

 

(j)            Landlord shall cause each policy carried by Landlord insuring the
Building against loss, damage or destruction by fire or other casualty, and
Tenant shall cause each insurance policy carried by Tenant and insuring the
Premises and Tenant’s Alterations, Leasehold Improvements and Tenant’s property
against loss, damage or destruction by fire or other casualty, to be written in
a manner so as to provide that the insurance company waives all rights of
recovery by way of subrogation against Landlord, Tenant and any tenant of space
in the Building in connection with any loss or damage covered by any such
policy. Neither party shall be liable to the other for the amount of such loss
or damage in excess of the applicable deductible, if any, caused by fire or any
of the risks enumerated in its policies, provided that such waiver was
obtainable at the time of such loss or damage. However, if such waiver cannot be
obtained or can be obtained only by payment of an additional premium above that
which is

 

17

--------------------------------------------------------------------------------


 

charged by companies carrying such insurance without a waiver of subrogation,
then the party undertaking to obtain such waiver shall notify the other party
and such other party shall have ten (10) days after such notice to agree in
writing to pay the additional premium if such policy is obtainable at additional
cost (in the case of Tenant, pro rata in proportion of Tenant’s rentable area to
the total rentable area covered by the insurance) ; and if the other party does
not agree or the waiver shall not be obtainable, then the provisions of this
Subparagraph 12(j) shall be null and void as to the risks covered by the policy
for so long as either the waiver cannot be obtained or the party in whose favor
a waiver of subrogation is desired shall refuse to pay the additional premium.
If the release of either Landlord or Tenant as set forth in this Subparagraph
(j) shall contravene any law with respect to exculpatory agreements, the
liability of the party in question shall be deemed not released, but no action
or rights shall be sought or enforced against such party unless and until all
rights and remedies against the other’s insurer are exhausted and the other
party shall be unable to collect such insurance proceeds. The waiver of
subrogation referred to in Subparagraph (i) above shall extend to the
affiliates, agents and employees of each party (including, without limitation,
the Manager).

 

(k)           Except for the negligence or willful misconduct of Landlord, its
agents, employees, and contractors, to the fullest extent permitted by law,
Tenant shall indemnify, defend and hold harmless Indemnitees from and against
all claims, damages, losses, fines, suits, costs and expenses of whatever kind
incurred in connection with any such claim or proceeding brought thereon, and
defense thereof (including, but not limited to attorney’s fees and expenses)
arising out of or resulting from Tenant’s use of the Premises and the Common
Areas, including, but not limited to, any such claims, damages, losses and
expenses attributable to (1) the filing of any lien or claim for payment, or (2)
any accident, injury or damage in or about the Premises during the Term or
during Tenant’s occupancy of the Premises, or outside of the Premises but
anywhere within or about the Park, where such accident, injury or damage results
from or is claimed to have resulted from an act, omission or negligence of
Tenant or persons within Tenant’s control, or (3) any breach, violation or
non-performance of any covenant, condition or agreement contained in this Lease
to be fulfilled by Tenant, or (4) all claims of whatever nature against the
Indemnitees arising from any act, omission or negligence of Tenant or persons
within Tenant’s control. Such obligation shall not be construed to negate,
abridge or otherwise reduce any other right or obligation of indemnity that
would otherwise exist as to any party or person described in this Paragraph 12.
In any and all claims against Indemnitees by an employee of the Tenant or anyone
directly or indirectly employed by Tenant or anyone for whose acts Tenant may be
liable, the indemnification obligation under this Paragraph 12 shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for the Tenant under Workers’
Compensation acts, disability benefits acts or other employee benefit acts. If
any claim, action or proceeding is made pursuant to this Paragraph, Tenant, at
its sole cost and expense, shall resist or defend such claim action or
proceeding in the Indemnitees’ name, by attorneys Indemnitee may reasonably
select.

 

(1)           Tenant shall give notice to Landlord promptly after learning of
any accident, emergency or other occurrence for which Landlord might be liable,
any fire or other casualty and all damages to or defects in the Premises or the
Building for the repair of which Landlord might be responsible or which
constitutes Landlord’s property.

 

18

--------------------------------------------------------------------------------


 

13.           DAMAGE AND DESTRUCTION.

 

(a)           If the Building should be damaged, to the extent that: (i) in
Landlord’s reasonable judgment, repair would not be economically feasible; or
(ii) that rebuilding or repairs cannot, in Landlord’s estimation, be completed
within one hundred eighty (180) days after the date of such damage; or (iii) if
the insurance proceeds remaining after any required payments to mortgagees are
insufficient to repair such damage or destruction. Landlord shall have the
right, at Landlord’s option, to terminate this Lease by giving Tenant written
notice of such termination within sixty (60) days after the date of such
casualty, and the Rent shall be apportioned and paid to the date on which
possession is relinquished or the date of such damage, whichever last occurs,
and Tenant shall immediately vacate the Premises according to such notice of
termination. Tenant covenants and agrees to cooperate with Landlord and any
lessor or mortgagee in their efforts to collect insurance proceeds (including
rent insurance proceeds) payable to such parties. Landlord shall not be liable
for any delay which may arise by reason of adjustment of insurance on the part
of Landlord or Tenant, or any cause beyond the reasonable control of Landlord
and its contractors.

 

(b)         If the Building should be damaged by any peril covered by the
insurance to be provided by Landlord under Paragraph 12(a) above but only to
such extent that rebuilding or repairs are, in Landlord’s estimation,
economically feasible and can be completed within one hundred eighty (180) days
after the date of such damage and the proceeds of such insurance, after
deducting any required payments to mortgagee or lessor, are sufficient for such
rebuilding or repairs, this Lease shall not terminate, and Landlord shall at its
sole cost and expense thereupon proceed with reasonable diligence to rebuild and
repair the Building to substantially the condition in which it existed prior to
such damage, except that: (i) Landlord shall not be required to rebuild, repair
or replace any part of the partitions, fixtures, additions and other
improvements which may have been placed in, on or about the Premises by Tenant;
and (ii) Landlord may elect not to rebuild if such damage occurs during the last
year of the Term, exclusive of any option to extend the Term which is
unexercised at the time of such damage. If the Premises are untenantable in
whole or in part following such damage, the Rent payable hereunder during the
period in which the Premises are untenantable shall be reduced to such extent as
may be fair and reasonable under all of the circumstances. In the event that
Landlord should fail to complete such repairs and rebuilding within one hundred
eighty (180) days after the date of such damage. Tenant may, at its option,
terminate this Lease by delivering written notice of termination to Landlord
within thirty (30) days after the expiration of such one hundred eighty (180)
day period. Such termination shall be Tenant’s exclusive remedy. If Tenant fails
to terminate this Lease within such 30-day period, Tenant shall be deemed to
have waived its rights to terminate by reason of the failure of Landlord to
complete such repairs and rebuilding within one hundred eighty (180) days after
the date of such damage.

 

(c)           Notwithstanding anything herein to the contrary, in the event any
mortgagee or lessor requires that the insurance proceeds be applied to the
indebtedness due such mortgagee or lessor, then Landlord shall have the right to
terminate this Lease by delivering written notice of termination to Tenant
within fifteen (15) days after such requirement is made by any such mortgagee,
whereupon all rights and obligations hereunder shall cease and terminate.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to

 

19

--------------------------------------------------------------------------------


 

the business of Tenant resulting from any damage from fire or other casualty or
the repair thereof.

 

14.           SECURITY DEPOSIT.

 

(a)           Tenant agrees to deposit the Security Deposit with Landlord upon
execution of this Lease by Tenant, which sum shall be held by Landlord, without
obligation for interest, as security for the performance of Tenant’s covenants
and obligations under this Lease, it being expressly understood and agreed that
such Security Deposit is not an advance rental deposit or a measure of
Landlord’s damages in case of Tenant’s default. Upon the occurrence of any Event
of Default  (as defined in the Lease) by Tenant, Landlord may, from time to
time, without prejudice to any other remedy provided herein or provided by law,
use such Security Deposit to the extent necessary to make good any arrears of
Rent or other payments due Landlord hereunder, and any other damages, injury,
expense or liability caused by such Event of Default; and Tenant shall pay to
Landlord within ten (10) days demand the amount so applied in order to restore
the Security Deposit to its original amount. Tenant’s failure to so restore the
Security Deposit upon demand shall be deemed an Event of Default under this
Lease. Although the Security Deposit shall be deemed the property of Landlord,
any remaining balance of such Security Deposit shall be returned within thirty
(30) days to Tenant at such time after termination of this Lease as all of
Tenant’s obligations under this Lease have been fulfilled. Tenant shall not
apply the Security Deposit to the last month’s installment of Rent.

 

(b)           In the event of the sale or lease of the Building or the Park,
Landlord shall transfer the Security Deposit to the purchaser or lessee, and
Landlord shall be released by Tenant from all liability for the return of such
Security Deposit.

 

(c)           Tenant covenants that it will not assign or encumber the Security
Deposit. In the event that any bankruptcy, insolvency, reorganization or other
debtor-creditor proceedings shall be instituted by or against Tenant, its
successors or assigns, or any guarantor of Tenant hereunder, the Security
Deposit shall be deemed to be applied to the payment of the Base Rent and
Additional Rent owed Landlord for periods prior to the institution of such
proceedings, and the balance, if any, may be retained by Landlord in partial
satisfaction of Landlord’s damages.

 

(d)           In place of a Security Deposit, Landlord will accept a Guaranty of
this Lease from Cross Country, Inc., 6551 Park of Commerce, Blvd., Boca Raton,
Florida 33487 which is attached to this Lease as Exhibit K and made a part
hereof.

 

15.           DEFAULTS.  Each of the following events shall be deemed an “Event
of Default” by Tenant under this Lease:

 

(a)           Tenant’s failure to pay the Base Rent or any other sum due
hereunder if such nonpayment continues for five (5) or more days after the same
is due and payable, provided, however. Tenant shall be entitled to five (5) days
written notice to cure any monetary default under this Lease; provided, further,
however. Landlord shall not be required to provide such notice more than twice
in any twelve (12) month period, or Tenant’s default in the prompt and full
performance of any other provision of this Lease and Tenant does not cure the
default

 

20

--------------------------------------------------------------------------------


 

within thirty (30) days after written demand by Landlord that the default be
cured (unless the default involves a hazardous condition, which shall be cured
forthwith upon Landlord’s demand), provided, however, in the event such default
cannot be reasonably cured within thirty (30) days after notice from Landlord,
such time shall be extended so long as Tenant commences to cure such default
within such thirty (30) days after notice from Landlord and diligently
prosecutes the cure of any such default to completion;

 

(b)           If Tenant shall not, or shall be unable to, or shall admit in
writing Tenant’s inability to, as to any obligation, pay Tenant’s debts as they
become due; or if Tenant shall commence or institute any case, proceeding or
other action (i) seeking relief on Tenant’s behalf as debtor, or to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to Tenant or Tenant’s debts under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (ii) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property; or if Tenant shall make a general assignment
for the benefit of creditors; or if any case, proceeding or other action shall
be commenced or instituted against Tenant (1) seeking to have an order for
relief entered against Tenant as debtor or to adjudicate Tenant a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up, 
liquidation, dissolution, composition or other relief with respect to Tenant or
Tenant’s debts under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, or (2) seeking appointment of a receiver, trustee, custodian or other
similar official for Tenant or for all or any substantial part of Tenant’s
property, which either (i) results in any such entry of an order for relief,
adjudication of bankruptcy or insolvency or such an appointment or the issuance
or entry of any other order having a similar effect or (ii) remains undismissed
for a period of sixty (60) days; or if a trustee, receiver or other custodian
shall be appointed for any substantial part of the assets of Tenant which
appointment is not vacated or effectively stayed within sixty (60) days;

 

(c)           Tenant’s desertion or abandonment or failure to take possession of
the Premises (or any substantial portion thereof);

 

(d)           or Tenant’s failure to discharge or bond over a lien placed
against the Premises or the Building within thirty (30) days after such lien or
encumbrance shall have been filed.

 

16.           REMEDIES.  Landlord, in addition to any and all other rights or
remedies it may have at law or in equity, shall have the option of pursuing any
one or more of the following remedies upon the occurrence of any Event of
Default by Tenant.

 

(a)           Landlord shall have the immediate right of reentry in accordance
with applicable laws. Whenever Landlord terminates this Lease, it shall do so by
giving Tenant written notice of termination, in which event this Lease shall
expire and terminate on the date specified in such notice with the same force
and effect as though the date specified were the date herein originally fixed as
the Expiration Date, and all rights of Tenant under this Lease and in and to the
Premises shall expire and terminate and Tenant shall surrender the Premises to

 

21

--------------------------------------------------------------------------------


 

Landlord on the date specified in such notice, and if Tenant fails to so
surrender. Landlord shall have the right, without notice, and with or without
resort to summary dispossessory proceedings, to enter upon and take possession
of the Premises and to expel or remove Tenant and its effects without being
liable for prosecution or any claim for damages therefor;

 

(b)           Landlord may terminate this Lease or terminate Tenant’s right to
possession of the Premises at any time by giving written notice to that effect,
and relet the Premises or any part thereof. On the giving of the notice, all of
Tenant’s rights in the Premises shall terminate in accordance with applicable
law. Upon such termination, Tenant shall surrender and vacate the Premises in
accordance with the terms of Paragraph 17, and Landlord may re-enter and take
possession of the Premises and all the remaining improvements or property and
eject Tenant or any of Tenant’s subtenants, assignees or other person or persons
claiming any right under or through Tenant or eject some and not others or eject
none. No termination under this Paragraph 16 shall release Tenant from the
payment of any sum then due Landlord or from any claim for damages or Base Rent
or Additional Rent or other sum previously accrued or then accruing against
Tenant. Upon such termination, Tenant shall be liable immediately to Landlord
for all costs Landlord incurs in reletting the Premises or any part thereof,
including, without limitation, broker’s commissions, expenses of cleaning and
redecorating the Premises required by the reletting, reasonable attorneys’ fees
actually incurred and like costs. Tenant shall also be liable immediately to
Landlord for all unamortized leasing commissions and improvement allowances, if
any. Reletting may be for a period shorter or longer then the remaining term of
this Lease. No act by Landlord other than giving express written notice of
termination to Tenant shall terminate this Lease. Landlord and Tenant hereby
acknowledge that in the event of such termination, actual damages to Landlord
may be difficult to ascertain and, accordingly, hereby agree that in such event,
the net present value of the Base Rent due from the date of such termination to
the expiration of the Term, less the fair rent value of the Premises, from the
date of such termination until the expiration of the Term, shall thereupon by
immediately due and payable to Landlord as compensation and liquidated damages
for Tenant’s default and such termination and not as a penalty. Landlord’s
rights pursuant to this Paragraph 16, including without limitation. Landlord’s
rights to collect Base Rent and additional rent and other charges due under this
Lease, shall survive any termination of the Lease, whether such termination is
effected pursuant to this Paragraph 16 or otherwise. Notwithstanding anything to
the contrary contained herein.  Landlord and Tenant hereby expressly agree that
Landlord shall have no obligation or duty to mitigate or attempt to offset any
damages which are or may be suffered by Landlord as a result of any default of
Tenant under the Lease, except as specifically required by applicable law. Any
payment by Tenant of a sum of money less than the entire amount due Landlord at
the time of such payment shall be applied to the obligations of Tenant then
furthest in arrears. No endorsement or statement on any check or accompanying
any payment shall be deemed an accord and satisfaction, and any payment accepted
by Landlord shall be without prejudice to Landlord’s right to obtain the balance
due or pursue any other remedy available to Landlord both in law and in equity.

 

(c)           Landlord may, with or without terminating this Lease, re- enter
the Premises and remove all persons and property from the Premises; such
property shall be deemed to have been abandoned by Tenant and may either be
removed and stored in a public warehouse or elsewhere or otherwise disposed of
in Landlord’s sole and absolute discretion, all at the cost of

 

22

--------------------------------------------------------------------------------


 

Tenant. The parties hereby agree that Landlord shall not be liable for the loss
of such property or any damages thereto. No re-entry or taking possession of the
Premises by Landlord pursuant to this Paragraph 16 shall be construed as an
election to terminate this Lease unless an express written notice of such
intention is given to Tenant.

 

(d)           Except as expressly provided in this Lease, Tenant hereby waives
any and every form of demand and notice prescribed by statute or other law,
including without limitation the notice of any election of remedies made by
Landlord under this Paragraph 16, demand for payment of any rent, or demand for
possession.

 

(e)           Tenant shall and hereby agrees to pay all costs and expenses
incurred by Landlord in enforcing any of the covenants and agreements of this
Lease, or as a result of an action brought by Landlord against Tenant for an
unlawful detainer of the Premises, and all such costs, expenses and attorneys’
fees shall, if paid by Landlord, be paid by Tenant to Landlord within fifteen 
(15) days of Landlord’s written demand therefor, together with interest at
eighteen percent (18%) per annum, but in no event in excess of the maximum
lawful rate, from the date of Landlord’s payment thereof.

 

(f)            If, at any time (i) Tenant shall consist of two (2) or more
persons or (ii) Tenant’s obligations under this Lease shall have been guaranteed
by any person other than Tenant or (iii) Tenant’s interest in this Lease has
been assigned, the word “Tenant” as used in Subparagraph 15(c) shall be deemed
to mean any one or more persons primarily or secondarily liable for Tenant’s
obligations under this Lease. Any monies received by Landlord from or on behalf
of Tenant during the pendency of any proceeding referred to in Subparagraph
15(c), shall be deemed paid as compensation for the use and occupancy of the
Premises, but acceptance of any compensation by Landlord shall not be deemed an
acceptance of Rent or a waiver on the part of Landlord of any rights under
Paragraph 16.

 

(g)           The foregoing provisions of this Paragraph 16 shall, as
applicable, survive the Expiration Date or earlier termination of this Lease and
shall apply to any renewal or extension of this Lease.

 

17.           SURRENDER OF PREMISES.  Unless otherwise specifically provided in
this Lease, Tenant will peaceably deliver to the Landlord possession of the
Premises in broom clean condition, together with all improvements. Alterations
upon or belonging to the same, by whomsoever made, except as provided in
Paragraph 7(b) of this Lease, in the same condition as received, or first
installed, ordinary wear and tear, damage by fire, earthquake, act of God, or
the elements alone excepted at the expiration or sooner termination of this
Lease. Tenant shall remove all Alterations, furniture, equipment and computer
and telephone cables belonging to Tenant, at Tenant’s sole cost, and Tenant
shall promptly repair any damage to the Premises caused by such removal.
Property not so removed shall be deemed abandoned by the Tenant, and title to
the same shall thereupon pass to Landlord, and Landlord may either retain or
remove same in its sole discretion. Any expense incurred by Landlord in removing
or disposing of Tenant’s property or Alterations required under this Lease to be
removed, as well as the cost ofrepairing all damage to the Building or the
Premises caused by such removal, shall be

 

23

--------------------------------------------------------------------------------


 

reimbursed to Landlord, by Tenant, as Additional Rent, upon demand. Tenant’s
obligations pursuant to this Paragraph 17 shall survive the expiration or sooner
termination of this Lease.

 

18.           HOLDING OVER.  Tenant shall, at the termination of this Lease by
lapse of time or otherwise, yield up immediate possession to Landlord with all
repairs and maintenance required herein to be performed by Tenant completed.
Should Tenant continue to hold the Premises after the expiration or earlier
termination of this Lease, or after reentry by Landlord without terminating this
Lease, such holding over, unless otherwise agreed to by Landlord in writing,
shall constitute and be construed as a tenancy at sufferance and not a tenancy
at will. Tenant shall have no right to notice under Official Code of Georgia
Annotated §44-7-7 of the termination of its tenancy. Tenant shall pay monthly
installments of Rent equal to one hundred twenty-five percent (125%) of the
monthly portion of Rent in effect as of the date of expiration or earlier
termination for the first thirty (30) days of such holding over, one hundred
fifty percent (150%) for the next thirty (30) days of such holding over, one
hundred seventy-five percent (175%) for the next thirty (30) days of such
holding over, and two hundred percent (200%) thereafter, and subject to all of
the other terms, charges and expenses set forth herein except any right to renew
this Lease or to expand the Premises or any right to additional services. Tenant
shall also be liable to Landlord for all damage which Landlord suffers because
of any holding over by Tenant, and Tenant shall indemnify Landlord against all
claims made by any other tenant or prospective tenant against Landlord resulting
from delay by Landlord in delivering possession of the Premises to such other
tenant or prospective tenant. No holding over by Tenant, whether with or without
consent of Landlord, shall operate to extend the Term except as otherwise
expressly provided in a written agreement executed by both Landlord and Tenant.
The provisions of this Paragraph 18 shall survive the expiration or earlier
termination of this Lease.

 

19.           BANKRUPTCY.

 

(a)           For the purposes of the Bankruptcy Code, 11 U.S.C. §502 (b) (7)
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated as Rent, shall constitute Rent.

 

(b)           If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other consideration
payable or otherwise to be delivered in connection with such assignment shall be
paid or delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or the estate of Tenant
within the meaning of the Bankruptcy Code. Any and all monies or other
considerations constituting Landlord’s property under the preceding sentence not
paid or delivered to Landlord shall be held in trust for the benefit of Landlord
and be promptly paid or delivered to Landlord.

 

(c)           Any person or entity to which this Lease is assigned pursuant to
the provisions of the Bankruptcy Code, shall be deemed, without further act or
deed, to have assumed all of the obligations arising under this Lease on and
after the date of such assignment. Any such assignee shall upon demand execute
and deliver to Landlord an instrument confirming such assumption.

 

24

--------------------------------------------------------------------------------


 

20.           INTENTIONALLY DELETED.

 

21.           SUBORDINATION; ESTOPPEL CERTIFICATES.  At the option of Landlord,
Tenant agrees that this Lease shall remain subject and subordinate to all
present and future mortgages, deeds to secure debt or other security instruments
(the “Security Deeds”) affecting the Building or the Premises, and Tenant shall
promptly execute and deliver to Landlord such certificate or certificates in
writing as Landlord may request, showing the subordination of the Lease to such
Security Deeds, and in default of Tenant so doing. Landlord shall be and is
hereby authorized and empowered to execute such certificate in the name of and
as the act and deed of Tenant, this authority being hereby declared to be
coupled with an interest and to be irrevocable. Tenant shall upon request from
Landlord at any time and from time to time execute, acknowledge and deliver to
Landlord a written statement certifying as follows: (i) that this Lease is
unmodified and in full force and effect (or if there has been modification
thereof, that the same is in full force and effect as modified and stating the
nature thereof); (ii) that to the best of its knowledge there are no uncured
defaults on the part of Landlord (or if any such default exists, the specific
nature and extent thereof);  (iii) the date to which any rents and other charges
have been paid in advance, if any; and (iv) such other matters as Landlord may
reasonably request. In the event that Tenant fails to comply with the provisions
above. Tenant irrevocably appoints Landlord as its attorney-in-fact, coupled
with an interest, to execute and deliver, for and in the name of Tenant, any
document or instrument provided for in this Paragraph.

 

22.           MECHANICS’ LIENS AND OTHER TAXES.

 

(a)           Tenant shall have no authority, express or implied to create or
place any lien or encumbrance of any kind or nature whatsoever upon, or in any
manner to bind the interests of Landlord in the Premises or to charge the Rents
payable hereunder for any claim in favor of any person dealing with Tenant,
including those who may furnish materials or perform labor for any construction
or repairs, and each such claim shall affect and each such lien shall attach to,
if at all, only the leasehold interest granted to Tenant by this instrument.
Tenant covenants and agrees that it will pay or cause to be paid all sums
legally due and payable by it on account of any labor performed or materials
furnished in connection with any work performed on the Premises on which any
lien is or can be validly and legally asserted against its Leasehold interest in
the Premises or the improvements thereon and that it will save and hold Landlord
harmless from any and all loss, cost or expense based on or arising out of
asserted claims or liens against the leasehold estate or against the right, 
title and interest of the Landlord in the Premises or under the terms of this
Lease. Tenant agrees to give Landlord immediate written notice if any lien or
encumbrance is placed on the Premises.

 

(b)           Tenant shall be liable for all taxes levied or assessed against
personal property, furniture or fixtures placed by Tenant in the Premises. If
any such taxes for which Tenant is liable are levied or assessed against
Landlord or Landlord’s property and if Landlord elects to pay the same or if the
assessed value of Landlord’s property is increased by inclusion of personal
property, furniture or fixtures placed by Tenant in the Premises, and Landlord
elects to pay the taxes based on such increase, Tenant shall pay to Landlord
upon demand that part of such taxes.

 

25

--------------------------------------------------------------------------------


 

23.           QUIET ENJOYMENT.  Landlord represents and warrants that it has
full right and authority to enter into this Lease and that Tenant, upon paying
the Rent herein set forth and performing its other covenants and agreements
herein set forth, shall peaceably and quietly have, hold and enjoy the Premises
for the Term without hindrance or molestation, subject to the terms and
provisions of this Lease.

 

24.           CERTAIN RIGHTS RESERVED TO LANDLORD.  Landlord reserves and may
exercise the following rights without affecting Tenant’s obligations hereunder:
(a) to change the name, street address, or suite numbers of the Building; (b) to
install or maintain a sign or signs on the exterior of the Building; (c) to
designate all sources furnishing sign painting and lettering, ice, drinking
water, towels, coffee cart service and toilet supplies, lamps and bulbs used on
the Premises; (d) to retain at all times pass keys to the Premises and to enter
the Premises to cure any default by Tenant hereunder at Tenant’s expense; (e) to
close the Building after Business Hours and on Holidays subject, however to
Tenant’s right to admittance, under such reasonable regulations as Landlord may
prescribe from time to time, which may include by way of example but not of
limitation, that persons entering or leaving the Building identify themselves to
a watchman by registration or otherwise and that said persons establish their
right to enter or leave the Building; and (f) to take any and all measures,
including inspections, repairs, alterations, decorations, additions and
improvements to the Premises or the Building, and identifications and admittance
procedures for access to the Building as may be necessary or desirable for the
safety, protection, preservation or security of the Premises or the Building or
the Landlord’s interests or as may be necessary or desirable in the operation of
the Building. The Landlord may enter upon the Premises and may exercise any or
all of the foregoing rights reserved pursuant to this Paragraph 24 without the
same being construed as an unlawful entry into the Premises and without being
deemed guilty of an eviction, actual or constructive, or without being deemed
guilty of trespass or disturbance of the Tenant’s use or possession and without
being liable in any manner to Tenant and without abatement of Rent or affecting
any of Tenant’s obligations hereunder.

 

25.           NOTICES.

 

(a)           Except as otherwise expressly provided in this Lease, any bills,
statements, consents, notices, demands or other communications required to be
given under this Lease (“Notice(s)”) shall be in writing and shall be deemed to
have been properly given if delivered personally or by a recognized courier,
with a signed receipt, or if deposited with the United States Postal Service (or
any official successor thereto) designated certified or registered mail, return
receipt requested, bearing adequate postage and addressed as follows, or at such
other address as has been specified by written notice delivered in accordance
herewith:

 

If to Tenant:

 

(i) at Tenant’s address set forth in this Lease if given prior to Tenant’s
taking possession of the Premises, or (ii) at the Building, if given subsequent
to Tenant’s taking possession of the Premises, and to Kevin Conlin, CROSS
COUNTRY CONSULTING, 222 South Central, Suite 400, St. Louis, Missouri 63105; or
(iii) any place where Tenant or any agent or employee of Tenant may be found if
given

 

26

--------------------------------------------------------------------------------


 

 

 

subsequent to Tenant’s vacating, deserting, abandoning or surrendering the
Premises, and in all cases, with a copy to Brian Andrew, Husch & Ettenberger,
LLC, 100 North Broadway, Suite 1300, St. Louis, Missouri 63102.

 

 

 

If to Landlord:

 

CORNERS REALTY CORPORATION, INC., 522 Fifth Avenue, Ninth Floor, New York, NY
10036, Attn: James C. McLoughlin, Vice President, with copies to TRAMMELL CROW
COMPANY, 6525 The Corners Parkway, Suite 112, Norcross, GA 30092, Attn: Property
Manager.

 

(b)           Notices shall be deemed to have been rendered or given (i) on the
date delivered, if delivered by hand or by a recognized courier, or (ii) on the
date mailed, if mailed as provided in Subparagraph 25(a). Notice given by
counsel for either party on behalf of such party or by the Property Manager on
behalf of Landlord shall be deemed valid notices if addressed and sent in
accordance with the provisions of this Paragraph 25.

 

(c)           Notwithstanding the provisions of Subparagraph 25(a), Notices
requesting services for overtime periods pursuant to Paragraph 5 may be given by
delivery to the Building superintendent or any other person in the Building
designated by Landlord to receive such Notices, and bills may be rendered by
delivering them to the Premises without the necessity of a receipt.

 

(d)           Tenant hereby appoints as his agent to receive the service of all
dispossessory or distraint proceedings and notices thereunder, and all notices
required under this Lease, the person in charge of or occupying the Premises at
the time; and if no person is in charge or occupying same, then such service or
notice may be made by attaching the same on the main entrance to the Premises. A
copy of all notices under this Lease shall also be sent to Tenant’s last address
of which notice was given to Landlord in accordance with this Paragraph, if
different from the Premises.

 

26.           BROKERS AND AGENTS.  Tenant represents and warrants to Landlord
that it has not entered into any agreement with, or otherwise had any dealings
with, any broker or agent other than Tenant’s Broker in connection with the
negotiation, procurement or execution of this Lease which could form the basis
of any claim by any such broker or agent for a brokerage fee or commission,
finder’s fee, or any other compensation of any kind or nature in connection
herewith, and Tenant shall, and hereby agrees to, indemnify, defend and hold
Landlord harmless from all costs (including, but not limited to, court costs,
investigation costs, and attorneys’ fees), expenses, or liability for
commissions or other compensation claimed by any broker or agent with respect to
his Lease which arise out of any agreement or dealings, or alleged agreement or
dealings, between Tenant and any such agent or broker other than Tenant’s
Broker. This provision shall survive the expiration or earlier termination of
this Lease.

 

27

--------------------------------------------------------------------------------


 

27.           PARKING.

 

(a)           Tenant shall have the non-exclusive use, in common with other
occupants of the Building, of spaces within which to park vehicles at a ratio of
four (4) cars per one thousand (1,000) usable square feet of Premises leased, in
the exterior surface parking facility provided by Landlord for use by Tenant,
its employees, agents, invitees and licensees, all subject, however, to the
rights given to other tenants of the Buildings, and subject to the Rules and
Regulations propounded by Landlord from time to time.

 

(b)           Landlord reserves the right, at any time and from time to time, to
close temporarily all or any portions of the parking area when in Landlord’s
reasonable judgment any such closing is necessary or desirable (i) to make
repairs or changes or to effect construction, (ii) to prevent the acquisition of
public rights in such area, (iii) to discourage unauthorized parking, or (iv) to
protect or preserve persons or property. Landlord may do such other acts in and
to the parking area as in its judgment may be desirable to improve or maintain
same.

 

(c)           Tenant agrees that it, any subtenant or licensee and their
respective officers, employees, contractors and agents will park their
automobiles and other vehicles only where and as permitted by Landlord. Tenant
will, if and when so requested by Landlord, furnish Landlord with the license
numbers of any vehicles of Tenant, any subtenant or licensee and their
respective officers, employees, contractors and agents. Landlord may remove, at
Tenant’s expense, any vehicles which are parked or abandoned in violation of the
Rules and Regulations propounded by Landlord from time to time.

 

28.           INTENTIONALLY DELETED.

 

29.           MISCELLANEOUS.

 

(a)           For the purposes of this Lease and all agreements supplemental to
this Lease, unless the context otherwise requires:

 

(1)           The words “hereunder” and “hereby” and words of similar import
shall be construed to refer to this Lease as a whole and not to any particular
Paragraph.

 

(2)           Tenant’s obligations shall be construed as conditions as well as
covenants, each separate and independent of any other terms of this Lease.

 

(3)           Reference to Landlord as having “no liability” or being “without
liability” shall mean that Tenant shall not be entitled to terminate this Lease,
or to claim actual or constructive eviction, partial or total, or to receive any
abatement or diminution of rent, or to be relieved in any manner of any of its
other obligations hereunder, or to be compensated for loss or injury suffered or
to enforce any other right or liability against Landlord under this Lease or to
Tenant’s use or occupancy of the Premises.

 

(4)           Reference to “termination of this Lease” or “expiration of this
Lease” and words of like import include expiration or sooner termination of this
Lease

 

28

--------------------------------------------------------------------------------


 

and the Term and the estate granted or cancellation of this Lease pursuant to
any of the provisions of this Lease or pursuant to law. Upon the termination of
this Lease, the Term and estate granted by this Lease shall end at 11:59 p.m. on
the date of termination as if such date were the Expiration Date, and neither
party shall have any further obligation or liability to the other after such
termination except  (i) as shall be expressly provided for in this Lease, and
(ii) for such obligations as by their nature under the circumstances can only
be, or by the provisions of this Lease, may be performed after such termination,
and, in any event, unless expressly otherwise provided in this Lease, any
liability for a payment (which shall be apportioned as of such termination)
which shall have accrued to or with respect to any period ending at the time of
termination shall survive the termination of this Lease.

 

(5)           Words and phrases used in the singular shall be deemed to include
the plural and vice versa.

 

(6)           The rule of “ejusdem generis” shall not be applicable to limit a
general statement following or referable to an enumeration of specific matters
to matters similar to the matters specifically mentioned.

 

(b)           The terms, provisions, covenants and conditions contained in this
Lease shall apply to, inure to the benefit of, and be binding upon the parties
hereto and upon their respective heirs, legal representatives, successors and
permitted assigns, except as otherwise herein expressly provided. Landlord shall
have the right to assign any of its rights and obligations under this Lease. The
duties and obligations of Tenant herein shall be binding upon all or any of
them. The duties and obligations of Tenant shall run and extend not only to the
benefit of the Landlord, as named herein, but to the following, at the option of
the following or any of them: (i) any person, by, through or under which
Landlord derives the right to lease the Premises; (ii) the owner of the Land;
and (iii) holders of mortgage, deed to secure debt or rent assignment interests
in the Premises, as their interests may appear; provided, however, nothing
contained herein shall be construed to obligate Tenant to pay Rent to any person
other than Landlord until such time as Tenant has been given written notice of
either an exercise of a rent assignment or the succession of some other party to
the interests of Landlord.

 

(c)           The captions inserted in this Lease are for convenience only and
in no way define, limit or otherwise describe the scope or intent of this Lease,
or any provision hereof, or in any way affect the interpretation of this Lease.

 

(d)           This Lease sets forth the entire agreement between the parties and
cancels all prior negotiations, arrangements, brochures, agreements, and
understandings, if any, between Landlord and Tenant regarding the subject matter
of this Lease.  This Lease may not be altered, changed or amended (other than
the Rules and Regulations) except by an instrument in writing signed by both
parties hereto.  Except as specifically provided in this Lease, Landlord makes
no representations or warranties concerning the Building or the Park.

 

(e)           All obligations of Tenant hereunder not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of

 

29

--------------------------------------------------------------------------------


 

the Term, including without limitation all payment obligations with respect to
Rent and all obligations concerning the condition of the Premises.

 

(f)            If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws effective during the Term, then and
in that event it is the intention of the parties hereto that the remainder of
this Lease shall not be affected thereby, and it is also the intention of the
parties to this Lease that in lieu of each clause or provision of this Lease
that is illegal, invalid or unenforceable, there be added as a part of this
Lease a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

(g)           This Lease shall not be valid or binding unless and until accepted
by Landlord in writing and a fully executed copy is delivered to both parties
hereto.

 

(h)           Time is of the essence of this Lease and all of its provisions;
provided, however, the failure of Landlord to provide Tenant with any
notification regarding adjustments in Rent within the time periods prescribed in
this Lease shall not relieve Tenant of its obligation to make such payments,
which payments shall be made at such time as notice is subsequently given.

 

(i)            Landlord shall have the right at any time, and from time to time,
to amend unilaterally the provisions of this Lease if Landlord is advised by its
counsel that all or any portion of the Rent paid by Tenant to Landlord hereunder
is, or may be deemed to be, unrelated business taxable income within the meaning
of the United States Internal Revenue Code or regulations issued thereunder, or
if any other provision of this Lease shall result in an ERISA violation by
Landlord, and Tenant agrees that it will execute all documents necessary to
effect any such amendment, provided that no such amendment shall increase
Tenant’s payment obligations or other liability under this Lease or reduce
Landlord’s obligations hereunder.

 

(j)            The waiver by Landlord of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of any other term,
covenant or any subsequent breach of the same or any other term, covenant or
condition herein contained. The subsequent acceptance of Rent or other sums due
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular payment so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
payment. No covenant, term or condition of this Lease shall be deemed to have
been waived by Landlord unless such waiver is in writing signed by Landlord.

 

(k)           Tenant agrees to comply with current and future restrictions of
record that are applicable to the Building or Park.

 

(1)           Landlord and Tenant represent and warrant that each has the full
right and authority to enter into this Lease. Each party agrees to furnish to
the other, promptly upon demand, a corporate resolution, proof of due
authorization by partners, or other appropriate documentation evidencing the due
authorization of such party to enter into this Lease.

 

30

--------------------------------------------------------------------------------


 

(m)          This Lease shall create the relationship of Landlord and Tenant
between the parties hereto; no estate shall pass out of Landlord. Tenant has
only a usufruct, not subject to levy and sale, and not assignable by Tenant
except by Landlord’s consent as specifically provided in Paragraph 10 of this
Lease.

 

(n)           Notwithstanding anything contained elsewhere in this Lease, Tenant
shall have no claim, and hereby waives the right to any claim, against Landlord
for money damages by reason of any refusal, withholding or delaying by Landlord
of any consent, approval or statement of satisfaction required of Landlord by
this Lease or applicable law. In such event, Tenant’s only remedy for any
refusal, withholding or delay which is determined to be unreasonable or in
contravention of this Lease or applicable law shall be an action for specific
performance or an injunction to enforce any such requirement.

 

(o)           Anything contained in this Lease to the contrary notwithstanding.
Tenant shall look solely to Landlord’s interest in the Building for the
collection of any judgment or other judicial process requiring the payment of
money by Landlord for any default or breach by Landlord under this Lease,
subject, however, to the prior rights of any mortgagee, the holder of any deed
to secure debt or lessor of the Park. No other assets of Landlord or any
partners, shareholders, or other principals of Landlord shall be subject to
levy, execution or other judicial process for the satisfaction of Tenant’s
claim.

 

(p)           This Lease shall be governed by and construed under the laws of
the State of Georgia, without regard to the conflicts of laws rules of such
state. Any action brought to enforce or interpret this Lease shall be brought in
the court of appropriate jurisdiction in Gwinnett County, Georgia. Should any
provision of this Lease require judicial interpretation, Landlord and Tenant
hereby consent to the service of process and jurisdiction of the courts of the
State of Georgia. The parties stipulate that the court interpreting or
considering same shall not apply the presumption that the terms hereof shall be
more strictly construed against a party by reason of any rule or conclusion that
a document should be construed more strictly against the party who itself or
through its agent prepared the same, it being agreed that all parties hereto
have participated in the preparation of this Lease and that each party had full
opportunity to consult legal counsel of its choice before the execution of this
Lease. If any words or phrases in this Lease are stricken out or otherwise
added, this Lease shall be construed as if the words or phrases so stricken out
or otherwise eliminated were never included in this Lease and no implication or
inference shall be drawn from the fact that such words or phrases were stricken
out or otherwise eliminated. The Tenant hereby represents that it is not
entitled, directly or indirectly, to diplomatic or sovereign immunity. The
provisions of this Subparagraph 29(p) shall survive the expiration or sooner
termination of the Lease.

 

(q)           Tenant agrees to pay all attorneys’ fees and expenses the Landlord
incurs in enforcing any of the obligations of Tenant under this Lease or in any
litigation or negotiation in which Landlord shall, without its fault, become
involved through or on account of this Lease.

 

31

--------------------------------------------------------------------------------


 

(r)            Any elimination or shutting off of light, air, or view by any
structure which may be erected on lands adjacent to the Building shall in no way
affect this Lease and Landlord shall have no liability to Tenant with respect
thereto.

 

(s)           Neither this Lease nor any memorandum of this Lease shall be
recorded.

 

(t)            Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of them against the other on any
matters whatsoever arising out of or in any way connected with this Lease,
whether during or after the Term, or for the enforcement of any remedy under any
statute, emergency or otherwise. If Landlord shall commence any summary
proceeding against Tenant, Tenant will not interpose any permissive counterclaim
of whatever nature in any such proceeding (unless failure to impose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant or Landlord.

 

(u)           Should Landlord assign this Lease as provided for above, or should
Landlord enter into a security deed or other mortgage affecting the Premises and
should the holder of such deed or mortgage succeed to the interest of Landlord,
Tenant shall be bound to said assignee or any such holder under all the terms,
covenants and conditions of this Lease for the balance of the Term hereof
remaining after such succession, and Tenant shall attorn to such succeeding
party as its Landlord under this Lease promptly under any such succession. Upon
any assignment or transfer of Landlord’s interest in this Lease, Landlord shall
automatically be released from any liability arising under this Lease from and
after the date of such assignment or transfer. Tenant agrees that should any
party so succeeding to the interest of Landlord require a separate agreement of
attornment regarding the matters covered by this Lease, then Tenant shall enter
into such agreement, provided that the same does not materially modify any of
the economic provisions of this Lease.

 

(v)           This Lease and the obligation of Tenant to pay Rental hereunder
and to perform all of the other covenants and agreements hereunder on the part
of Tenant to be performed shall in no way be affected, impaired or excused
because Landlord is unable to fulfill any of Landlord’s obligations under this
Lease, expressly or implicitly to be performed by Landlord, or because Landlord
is unable to make or is delayed in making any repairs, additions, alterations,
improvements or decorations, or is unable to supply or is delayed in supplying
any services, equipment or fixtures, if Landlord is prevented from or delayed in
so doing by reason of acts of God, casualty, strikes or labor troubles,
accident, governmental preemption in connection with an emergency. Requirements,
conditions of supply and demand which have been or are affected by war or other
emergency, or any other cause whatsoever, whether similar or dissimilar to the
foregoing, beyond Landlord’s reasonable control (“Unavoidable Delays”).

 

30.           RIGHT OF FIRST REFUSAL FOR SECOND GENERATION SPACE.

 

Beginning on the Commencement Date and continuing throughout the Term of this
Lease, and provided that Tenant is not in uncured default under this Lease
beyond any applicable notice and cure period at such time, as and when those
certain leasable spaces or suites known as

 

32

--------------------------------------------------------------------------------


 

Suite 520 and shown cross-hatched on the floor plan attached hereto as Exhibit
becomes available for re-lease and re-tenanting which has previously been leased
by Landlord to another party (the “Second Generation Space”), then prior to the
date and time that Landlord makes or responds to a written offer (the “Second
Generation Space Offer”) from a third party potential tenant for such Second
Generation Space (i.e. a party other than the existing tenant thereof, if any)
(“Third Party Potential Tenant”), Landlord shall first provide to Tenant a
written notice of availability of such Second Generation Space and the terms and
conditions of such Second Generation Space Offer. Tenant shall have ten (10)
business days after the date of Landlord’s notice of availability of such Second
Generation Space to notify Landlord in writing that Tenant wishes to accept the
terms and conditions for the leasing of such Second Generation Space from
Landlord as set forth in such Second Generation Space Offer, and Tenant shall
have thirty (30) days from the date Tenant notifies Landlord of its acceptance
of the Second Generation Space Offer to execute a lease amendment with Landlord
with respect to such Second Generation Space, which Landlord and Tenant agree to
negotiate in good faith. If the Tenant does not accept the offer embodied in the
Second Generation Space Offer within the ten (10) business day period set forth
above, then Tenant’s right of first refusal shall expire and terminate as to
such Offer and Landlord shall thereafter be free to lease such Second Generation
Space, under conditions not materially less favorable to the Landlord than those
set forth in the Second Generation Space Offer to such Third Party Potential
Tenant.

 

In the event the Second Generation Space (or any part of the Second Generation
Space which is the subject of the Second Generation Space Offer) is not leased
to the Third Party Potential Tenant, then any further offer to lease all or any
portion of the Second Generation Space to any subsequent tenant must be first
submitted to the Tenant in accordance with the provisions of this Section.

 

Except for the specific terms and conditions of the Second Generation Space
Offer as accepted by Tenant, the Second Generation Space shall be leased on the
same terms, covenants and conditions as are set forth in this Lease and are then
current hereunder, except that: (i) Tenant shall have no further or additional
rights or options to elect to expand the Premises pursuant to this clause; and
(ii) all other terms and conditions of the Lease shall be and remain in full
force and effect.

 

31.           OPTION TO EXPAND INTO SUITE 510.  Beginning on the Commencement
Date and continuing until 5:00 p.m. on October 1, 2003, and provided that Tenant
is not in uncured default under this Lease beyond any applicable notice and cure
period at such time. Tenant is hereby granted the option to elect to expand the
Premises by approximately 2,843 rentable square feet of area located in Suite
510 as depicted on Exhibit I attached hereto and incorporated herein by this
reference (such expansion space being hereinafter referred to as the “510
Expansion Space”). The 510 Expansion Space shall be leased on the same terms,
covenants and conditions as are set forth in this Lease and are then current
hereunder, except that: (i) such 510 Expansion Space shall be prepared for
Tenant’s occupancy at Landlord’s sole cost and expense, but subject to a maximum
Leasehold Improvement Allowance of $8.00 per rentable square foot from Landlord,
and the 510 Expansion Space shall be made available to Tenant and payment of
rental shall commence not later than March 1, 2004; (ii) the Base Rent for the
Expansion Space shall be equal to the rentable square footage of the 510
Expansion Space

 

33

--------------------------------------------------------------------------------


 

multiplied by the then current per square foot rental rate set forth in the
Lease (iii) such 510 Expansion Space shall be subject to any and all future
increases in rental that may thereafter occur in accordance with the Lease as if
the 510 Expansion Space was part of the original Premises; (iv) Tenant shall
have no further or additional rights or options to elect to expand the Premises
pursuant to this clause; and (v) all other terms and conditions of the Lease
shall be and remain in full force and effect. Tenant’s election to expand the
Premises to include the 510 Expansion Space shall be exercised, if at all, by
Tenant giving written notice, which must be received by Landlord on or before
5:00 p.m. on October 1, 2003. Without any further instrument, lease or
agreement, the rentable area of the Premises shall be so expanded in accordance
with such expansion election, or, within ten (10) days after Landlord’s written
request to Tenant, Tenant shall execute a Lease amendment and/or such other
documentation as Landlord may request to memorialize the exercise of such
extension option.

 

32.           OPTION TO EXPAND INTO SUITE 530.  Beginning on the Commencement
Date and continuing until 5:00 p.m. on January 1, 2004, and provided that Tenant
is not in uncured default under this Lease beyond any applicable notice and cure
period at such time. Tenant is hereby granted the option to elect to expand the
Premises by approximately 4,291 rentable square feet of area located in Suite
530 as depicted on Exhibit J attached hereto and incorporated herein by this
reference (such expansion space being hereinafter referred to as the “530
Expansion Space”). The 530 Expansion Space shall be leased on the same terms,
covenants and conditions as are set forth in this Lease and are then current
hereunder, except that: (i) such 530 Expansion Space shall be prepared for
Tenant’s occupancy at Landlord’s sole cost and expense, but subject to a maximum
Leasehold Improvement Allowance of $5.00 per rentable square foot from Landlord,
and the 530 Expansion Space shall be made available to Tenant and payment of
rental shall commence not later than September 1, 2004; (ii) the Base Rent for
the Expansion Space shall be equal to the rentable square footage of the 530
Expansion Space multiplied by the then current per square foot rental rate set
forth in the Lease (iii) such 530 Expansion Space shall be subject to any and
all future increases in rental that may thereafter occur in accordance with the
Lease as if the 530 Expansion Space was part of the original Premises; (iv)
Tenant shall have no further or additional rights or options to elect to expand
the Premises pursuant to this clause; and (v) all other terms and conditions of
the Lease shall be and remain in full force and effect. Tenant’s election to
expand the Premises to include the 530 Expansion Space shall be exercised, if at
all, by Tenant giving written notice, which must be received by Landlord on or
before 5:00 p.m. on January 1, 2004. Without any further instrument, lease or
agreement, the rentable area of the Premises shall be so expanded in accordance
with such expansion election, or, within ten (10) days after Landlord’s written
request to Tenant, Tenant shall execute a Lease amendment and/or such other
documentation as Landlord may request to memorialize the exercise of such
extension option.

 

33.           OPTION TO RENEW THIS LEASE.  At the expiration of the initial
term, if this Lease is in full force and effect and Tenant has not been in
default of any provision of the Lease during the term of the Lease and has
performed all of its covenants and conditions and has not subleased the
Premises, Tenant shall have the Option to extend this Lease for a further term
of five (5) years, upon the same covenants, provisions and conditions herein set
forth, except that the Base Rental and Leasehold Improvement Allowance shall be
adjusted to reflect the then fair market rental rate and amounts as of the date
for the expiration of the initial term. The foregoing

 

34

--------------------------------------------------------------------------------


 

option to extend this Lease shall be exercised in writing by the Tenant no later
than 180 days prior to the expiration of the initial term.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

 

 

CORNERS REALTY CORPORATION, INC.,

Witness:

 

a Delaware corporation, as Landlord

 

 

 

By:

 

/s/ Yi-Shan Huang

 

By:

 

/s/

James C. McLoughlin

 

Name:

 

 

 

Name:

James C. McLoughlin

 

Title:

   Analyst

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

CROSS COUNTRY CONSULTING,

Witness

 

a Delaware corporation, as Tenant

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Connie Eubanks

 

By:

 

/s/

Kevin Conlin

 

Name:

 

 

 

Name:

Kevin Conlin

 

Title:

Office Manager

 

 

Title:

President

 

36

--------------------------------------------------------------------------------


 

EXHIBIT A

LEGAL DESCRIPTION

 

EXHIBIT B

FLOOR PLAN

 

EXHIBIT C

PLANS AND SPECIFICATIONS

 

EXHIBIT D

WORK AGREEMENT

 

EXHIBIT E

COMMENCEMENT DATE AGREEMENT

 

EXHIBIT F

RULES AND REGULATIONS

 

EXHIBIT G

FORM OF INSURANCE CERTIFICATE

 

EXHIBIT H

RIGHT OF FIRST REFUSAL FOR SECOND GENERATION SPACE

 

EXHIBIT I

OPTION TO EXPAND – THE 510 EXPANSION SPACE

 

EXHIBIT J

OPTION TO EXPAND – THE 530 EXPANSION SPACE

 

EXHIBIT K

GUARANTY OF LEASE

 

 

Exhibits are available upon request

 

37

--------------------------------------------------------------------------------
